            Case 4:20-cv-01083-CLM Document 3 Filed 07/31/20 Page 1 of 2                   FILED
                                                                                   2020 Jul-31 AM 10:55
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION


TERRY B SMITH,                              )
                                            )
               PLAINTIFF,                   )
                                            )
V.                                          )   4:20-CV-01083-CLM
                                            )
CAVALRY SPV I, LLC;                         )
CAVALRY PORTFOLIO                           )
SERVICES, LLC,                              )
                                            )
               DEFENDANTS.                  )



                 MOTION FOR LEAVE TO AMEND COMPLAINT

       COMES NOW the Plaintiff, Terry B Smith, pursuant to Rule 15(a) of the

Federal Rules of Civil Procedure, and moves this Court for leave to amend his

Complaint, stating as follows:

       1.      Plaintiff seeks leave to amend his Original Complaint, filed yesterday,

to correct a factual error in the Original Complaint.

       2.      Amendments to the Pleadings should be freely granted. Warner v.

Alexander Grant & Co., 828 F.2d 1528, 1531 (11th Cir. 1987); see also Fed. R.

Civ. P. 15(a).

       3.      Plaintiff’s proposed Amended Complaint is attached hereto as Exhibit

“A.”
        Case 4:20-cv-01083-CLM Document 3 Filed 07/31/20 Page 2 of 2



     WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that this

Honorable Court allow him to amend his Complaint.


                                         /s/ John C. Hubbard
                                         John C. Hubbard
                                         Attorney for Plaintiff

OF COUNSEL:
John C. Hubbard, LLC
PO Box 953
Birmingham, AL 35203
205-378-8121
